DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination.
Claims 1-17 are rejected.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the phrase “According to example embodiments of the present disclosure” which can be implied.  Correction is required.  See MPEP § 608.01(b).

Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8-9, 11-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves (US 20120036503 A1) in view of Hartong et al. (US 8943450 B1), hereinafter Hartong.
Regarding claim 1, Reeves teaches a method for implementing a simulator ([0081] “In the example depicted in FIG. 5, the update apparatus 206 comprises three simulation components 304-1, 304-2, 304-3. Each of the configurable components 302, 304, 306, 308 is controlled by the executive component 310.”), comprising:
reading a first piece of data for a first module of the simulator from a unified storage file, the first module being configured for simulating a first function ([0088] “The first simulation component 304-1 is configured to perform internal interface functions between the host interface component 302 and the second and third simulation components 304-2, 304-3. In other words, the first simulation component 304-1 is operable to convert data received host interface component 302 into a format that can be utilised by the second and third simulation components 304-2, 304-3. In this example, upon receipt of the "run1( . . . )” function, the first simulation component 304-1 separates and/or processes the data that is stored in the first data structure DS-A and places it in second and third data structures DS-B, DS-C.”), and the unified storage file being configured for unified storage of input data and output data of modules in the simulator ([0065] “Although the memory 314 is shown in FIG. 4 as a single unit, it is appreciated that the memory 314 may comprise a plurality of different memory modules. The memory modules may be configured depending on the type of data being stored thereon. For example, the library of configurable components may be stored on a read-only memory module as these components are only required to be read, and not written, by the update apparatus. The shared memory for storing the data structures however may comprise one or more read-write memory modules.”);
writing a second piece of data into the unified storage file, the second piece of data being generated based on processing on the first piece of data by the first module ([0088] “processes the data that is stored in the first data structure DS-A and places it in second and third data structures DS-B, DS-C.””);
The third simulation component 304-3 is a secondary simulation component that provides additional functionality and data manipulation to enhance the functionality of the primary simulation component(s), which is, in this example, the second simulation component 304-2. Following receipt of the "run1( . . . )" function, the third simulation component 304-3 processes the data stored in the third data structure DS-C and places it in a fourth data structure DS-D.” Examiner notes that the third simulation component corresponds to a second module in the simulator.), and the second module being configured to run after the first module ([0084] “As described above, receipt of synchronisation pulse, "Trig1", causes the executive component 310 to cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-3, the second simulation component 304-2 and the target interface component 306” and [0088] “Following receipt of the "run1( . . . )" function, the third simulation component 304-3 processes”); and
writing a third piece of data into the unified storage file, the third piece of data being generated based on processing on the second piece of data by the second module ([0088] “processes the data stored in the third data structure DS-C and places it in a fourth data structure DS-D.”).

Reeves does not appear to explicitly disclose a first analog module, the first analog module being configured for simulating a first function of a chip; a second analog module, the second analog module being configured for simulating a second function of the chip.
FIG. 4 shows a schematic-like representation of a circuit 400 constructed from building blocks for which some coverage terms have been defined, according to an embodiment. A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points” And “Exemplary input signals 402, 404, and 406 may be processed by interconnected behavioral building blocks 408, 410, 412, 414, and 416 to produce an output 418behavioral building blocks 408, 410, 412, 414, and 416 to produce an output 418.” Examiner notes a building block corresponds to an analog module configured for simulating a function of a chip. Also see col. 6 “The building blocks define the transformation function between inputs and outputs. This transformation function, whether represented as transistors, behavioral model code, or interconnected building blocks is, or should be, consistent between all abstractions/views”).
Reeves and Hartong are analogous art because they are from the same field of endeavor of simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation modules disclosed by Reeves with the analog modules for simulating a function of a chip disclosed by Hartong.
 One of ordinary skill in the art would have been motivated to make this modification in order to easily perform verification tasks for mixed-signal circuit designs (Hartong col. 1).

Regarding claim 3, the references teach the method according to claim 1. Reeves further teaches wherein the method further comprises: configuring an execution sequence between a plurality of analog modules in the simulator in a control flow configuration file, the plurality of analog modules at least comprising the first analog module and the second analog module; and sequentially executing the plurality of analog modules based on the execution sequence configured in the control flow configuration file ([0076] “Thus, "Trig1" defines that, in response to receiving notification from the physical host interface component 302-1 that data has arrived, the executive component should cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-2, the second simulation component 304-2, the target interface component 306 and then finally in the control panel component 308” And [0084] “As described above, receipt of synchronisation pulse, "Trig1", causes the executive component 310 to cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-3, the second simulation component 304-2 and the target interface component 306.”).

Regarding claim 4, the references teach the method according to claim 3. Reeves does not appear to explicitly teach modifying the execution sequence in the control flow configuration file; and adjusting processing flow of the plurality of analog modules in the simulator based on the modified execution sequence.
	However Hartong further teaches modifying the execution sequence in the control flow configuration file; and adjusting processing flow of the plurality of analog modules in the A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points.” And “The interface enables a user to place, wire, configure, and calibrate the building blocks using a standard circuit schematic. Each schematic may be re-used, shared, reconfigured, and easily maintained or archived. The schematic provides an easily understandable graphical representation of the circuit design's functionality”).

Regarding claim 5, the references teach the method according to claim 4. Reeves does not appear to explicitly teach wherein the modifying the execution sequence in the control flow configuration file comprises: modifying, in response to reconfiguring one or more analog modules in the simulator, the execution sequence in the control flow configuration file, the reconfiguring one or more analog modules comprising at least one of adding, deleting, or rearranging the one or more analog modules.
	However, Hartong further teaches modifying, in response to reconfiguring one or more analog modules in the simulator, the execution sequence in the control flow configuration file, the reconfiguring one or more analog modules comprising at least one of adding, deleting, or rearranging the one or more analog modules (col. 5 “A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points.” And “The interface enables a user to place, wire, configure, and calibrate the building blocks using a standard circuit schematic. Each schematic may be re-used, shared, reconfigured, and easily maintained or archived. The schematic provides an easily understandable graphical representation of the circuit design's functionality”)

Regarding claim 6, the references teach the method according to claim 3. Reeves further teaches configuring a permission of each module in the simulator to read data from and write data into the unified storage file in the control flow configuration file ([0048] “The configurable components 302, 304, 306, 308 of the update apparatus 206 (i.e. the host interface component 302, the simulation components 304, the target interface component 306, and the control panel component 308) may be extensively configured.” And [0065] “Although the memory 314 is shown in FIG. 4 as a single unit, it is appreciated that the memory 314 may comprise a plurality of different memory modules. The memory modules may be configured depending on the type of data being stored thereon. For example, the library of configurable components may be stored on a read-only memory module as these components are only required to be read, and not written, by the update apparatus. The shared memory for storing the data structures however may comprise one or more read-write memory modules.”).

Regarding claim 8, the references teach the method according to claim 1. Reeves further teaches reading the third piece of data for a third module in the simulator from the unified storage file, the third module being configured for simulating a third function; and writing a fourth piece of data into the unified storage file, the fourth piece of data being generated based on processing on the third piece of data by the third module ([0090] “The second simulation component 304-2 is a primary simulation component that performs the core functionality required by the VIG subsystem 204 being added to the existing computer environment. The second simulation component 304-2, following receipt of the "run1( . . . )" function, reads data from the second and fourth data structures DS-B, DS-D. The second simulation component is configured to process the data and place it in a fifth data structure DS-E.”).

Regarding claim 9, the references teach an apparatus for implementing a simulator, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Reeves [0019] “apparatus for integrating a new subsystem with an existing computing architecture is provided, the apparatus comprising a first physical interface for receiving data from the existing computing apparatus, a second physical interface for outputting data to the new subsystem, a processing means, and memory having stored thereon a first software module, a plurality of other software modules, and a first stored configuration, wherein the first software module, when executed by the processing means, is configured to read the first stored configuration and to cause the processing means to load a combination of ones of the plurality of other software modules, the combination of ones of the plurality of other software modules and a first subset of the combination of ones of the plurality of other software modules being defined by the first stored configuration, the first subset of the combination being operable, when executed by the processing means, to transform data received at the first physical interface into a form that is compatible with the new subsystem and to output the transformed data to the new subsystem, via the second physical interface.” And [0020] “The processing means may comprise one or more processors and/or microprocessors. The processing means may also or alternatively comprise one or more application specific integrated circuits.” And [0021] “The memory means may comprise one or more memory modules, the one or more memory modules being, for example, any combination of RAM, ROM, flash memory, EEPROM etc.”), the operations comprising: reading a first piece of data of a first analog module for the simulator from a unified storage file, the first analog module being configured for simulating a first function of a chip, and the unified storage file being configured for unified storage of input data and output data of the analog module in the simulator; writing a second piece of data into the unified storage file, the second piece of data being generated based on processing on the first piece of data by the first analog module; reading the second piece of data for a second analog module in the simulator from the unified storage file, the second analog module being
configured for simulating a second function of the chip, and the second analog module being configured to run after the first analog module; and writing a third piece of data into the unified storage file, the third piece of data being generated based on processing on the second piece of data by the second analog module (see rejection claim 1).

	Regarding claim 11, the references teach the apparatus according to claim 9, wherein the operations further comprise: configuring an execution sequence between a plurality of analog modules in the simulator in a control flow configuration file, the plurality of analog modules at least comprising the first analog module and the second analog module; and sequentially executing the plurality of analog modules based on the execution sequence configured in the control flow configuration file (see rejection claim 3).


Regarding claim 12, the references teach the apparatus according to claim 11, wherein the operations further comprise: modifying the execution sequence in the control flow configuration file; and adjusting processing flow of the plurality of analog modules in the simulator based on the modified execution sequence (see rejection claim 4).

Regarding claim 13, the references teach the apparatus according to claim 12, wherein the modifying the execution sequence in the control flow configuration file comprises: modifying, in response to reconfiguring one or more analog modules in the simulator, the execution sequence in the control flow configuration file, the reconfiguring one or more analog modules comprising at least one of adding, deleting, or rearranging the one or more analog modules (see rejection claim 5).

Regarding claim 14, the references teach the apparatus according to claim 11, wherein the operations further comprise: configuring a permission of each analog module in the simulator to read data from and write data into the unified storage file in the control flow configuration file (see rejection claim 6).

Regarding claim 16, the references teach the apparatus according to claim 9, operations further comprise: reading the third piece of data for a third analog module in the simulator from the unified storage file, the third analog module being configured for simulating a third function of the chip; and writing a fourth piece of data into the unified storage file, the fourth piece of data see rejection claim 8).

Regarding claim 17, the references teach a non-transitory computer readable storage medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations (Reeves [0031]), the operations comprising: reading a first piece of data for a first analog module of the simulator from a unified storage file, the first analog module being configured for simulating a first function of a chip, and the unified storage file being configured for unified storage of input data and output data of analog modules in the simulator; writing a second piece of data into the unified storage file, the second piece of data being generated based on processing on the first piece of data by the first analog module; reading the second piece of data for a second analog module in the simulator from the unified storage file, the second analog module being configured for simulating a second function of the chip, and the second analog module being configured to run after the first analog module; and writing a third piece of data into the unified storage file, the third piece of data being generated based on processing on the second piece of data by the second analog module (see rejection claim 1).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves in view of Hartong and in further view of Ren et al. (US 20200302289 A1), hereinafter Ren.
Regarding claim 2, Reeves in combination with Hartong teaches the method of claim 1. Reeves does not appear to explicitly teach validating design feasibility of the chip using the simulator.
Verification is an important step in the process of designing and creating an electronic product. Verification helps ensure that the electronic design will work for its intended purpose, and is usually performed at several stages of the electronic design process. Circuit designers and verification engineers use different methods and analysis tools to verify circuit designs, including simulation. Simulation verifies a design by monitoring computed behaviors of the design with respect to test stimuli.” And col. 3 “Embodiments may simulate the behavioral circuit, and determine and tangibly output coverage-related information. Manual and automatic stimulus modification may maximize coverage for improved behavioral circuit verification. Greatly reduced and better focused design and simulation efforts may result.” And col. 3 “Similar coverage terms may be defined for a demultiplexer circuit (not shown), as it also has a particular set of possible states and each state needs to be covered in order to validate the final model/design.”)
Reeves in combination with Hartong does not appear to explicitly disclose wherein the chip is an artificial intelligence (AI) chip for executing an accelerated computing task, and each of the first analog module and the second analog module includes at least one of: a data collating module, a matrix computing module, an activation computing module, or a direct memory access (DMA) module.
However, Ren teaches wherein the chip is an artificial intelligence (AI) chip for executing an accelerated computing task ([0018] “Examples of "AI chip" include hardware- or software-based device that is capable of performing functions of an AI logic circuit. An AI chip may be a physical IC. For example, a physical AI chip may include a CNN, which may contain weights and/or parameters. The AI chip may also be a virtual chip, i.e., software-based. For example, a virtual AI chip may include one or more processor simulators to implement functions of a desired AI logic circuit.” And [0019] “Examples of "AI model" include data containing one or more parameters that, when loaded inside an AI chip, are used for executing the AI chip. For example, an AI model for a given CNN may include the weights, biases, and other parameters for one or more convolutional layers of the CNN. Here, the weights and parameters of an AI model are interchangeable.”), and each of the first module and the second module includes at least one of: a data collating module, a matrix computing module, an activation computing module, or a direct memory access (DMA) module ([0016] “An example of "artificial intelligence logic circuit" and "AI logic circuit" includes a logic circuit that is configured to execute certain AI functions such as a neural network in AI or machine learning tasks. An AI logic circuit can be a processor. An AI logic circuit can also be a logic circuit that is controlled by an external processor and executes certain AI functions.” And [0020] “In some examples, an AI model may include a convolutional neural network (CNN) that is trained to perform AI tasks, e.g., voice or image recognition tasks. A CNN may include multiple convolutional layers, each of which may include multiple parameters, such as weights and/or other parameters. In such case, an AI model may include parameters of the CNN model. In some examples, a CNN model may include weights, such as a mask and a scalar for a given layer of the CNN model.” And [0021] “In a non-limiting example, in a CNN model, a computation in a given layer in the CNN may be expressed by Y=W*X+b, where Xis input data, Y is output data, W is a kernel, and b is a bias; all variables are relative to the given layer. Both the input data and the output data may have a number of channels. Operation "*" is a convolution. Kernel W may include weights. For example, a kernel may include 9 cells in a 3.times.3 mask, where each cell may have a binary value, such as "I" and "-1." In such case, a kernel may be expressed by multiple binary values in the 3.times.3 mask multiplied by a scalar.”).
Reeves, Hartong and Ren are analogous art because they are from the same field of endeavor of simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of one known element (the chip and chip functions disclosed by Reeves in combination with Hartong) for another (the AI chip and AI functions disclosed by Ren) in order to obtain predictable results of a validation method for AI chip designs.

Regarding claim 10, the references teach the apparatus according to claim 9, wherein the chip is an artificial intelligence (AI) chip for executing an accelerated computing task, and wherein each of the first analog module and the second analog module comprises at least one of: a data collating module, a matrix computing module, an activation computing module, or a direct memory access (DMA) module, and wherein the operations further comprise: validating design feasibility of the artificial intelligence chip using the simulator (see rejection claim 2).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves in view of Hartong and in further view of Tatsuoka et al. (US 20070271080 A1), hereinafter Tatsuoka.
Regarding claim 7, Reeves in combination with Hartong teaches teach the method according to claim 1. Reeves further teaches wherein the writing a second piece of data into the unified storage file comprises: transferring the second piece of data from the first analog module upon receipt of the "run1( . . . )” function, the first simulation component 304-1 separates and/or processes the data that is stored in the first data structure DS-A and places it in second and third data structures DS-B, DS-C.”);.
Reeves in combination with Hartong does not appear to explicitly disclose recording type, position and size of the data in the unified storage file.
However, Tatsuoka teaches type, position and size of the of data  ([0094] “Here, the HW-IF 27 performs a read/write access to a register or memory by using a math function called "v_reg_read/write", and by using an address, a size and a data type for example”).
Reeves, Hartong and Tatsuoka are analogous art because they are from the same field of endeavor of simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Reeves in combination with Hartong by storing the type, position and size of data disclosed by Tatsuoka.
 One of ordinary skill in the art would have been motivated to make this modification in order to access the stored data (Tatsuoka [0094]).

	Regarding claim 15, the references teach the apparatus according to claim 9, wherein the writing a second piece of data into the unified storage file comprises: transferring the second piece of data from the first analog module to the unified storage file, rather than directly sending the second piece of data from the first analog module to the second analog module; and see rejection claim 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003020072 teaches a distributed simulation method where sub-models communicate through a buffer [0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2128